SUMMARY ORDER
Dr. Gheorge lonescu appeals from an order of the district court granting him partial summary judgment dismissing a portion of plaintiff Kevin Brown’s complaint. lonescu contends that all of Brown’s claims should have been dismissed. He claims that appellate jurisdiction exists under 28 U.S.C. § 1291. We assume the parties’ familiarity with the facts, procedural history, and specification of appellate issues.
Because we lack appellate jurisdiction, we dismiss Ionescu’s appeal. An order granting partial summary judgment is not final for purposes of 28 U.S.C. § 1291. West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 781 (2d Cir.1999). Moreover, the order appealed falls into none of the exceptions to the general principle that only final orders are appealable. See 28 U.S.C. §§ 1291, 1292(a),(b); Whiting v. Lacara, 187 F.3d 317, 320 (2d Cir.1999) (describing the collateral order exception).
Therefore, the appeal is dismissed.